DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Upwardly extending struts (within claim 21, line 6) 
Enlarged tips of the downstream anchors (within claim 24, line 2)
The plurality of longitudinal struts at the inflow end (within claim 30, line 5)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the following terms were not found within the originally filed disclosure:
Upwardly extending struts (within claim 21, line 6).

Claim Objections
Claim(s) 27 is/are objected to because of the following informalities:  
Stitches is misspelled in line 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Within claim 21, lines 17-20: Applicant claims, “the transition portion tapers generally radially outward to a larger diameter than the first diameter of the upstream end and then tapers generally downward toward the downstream end”; Examiner can not find support within the originally filed disclosure for the transition portion tapering (changing diameter) downwardly to the downstream end.  From the figures it appears the transition portion (24) tapers generally radially outward to a larger diameter than the first diameter of the upstream end (22) and then meets with the generally cylindrical downstream end (26, 28) (it should be noted this tapering is never discussed within the specifications, Examiner is relying solely on the figures).  Claim(s) 22-29, which depend from claim 21, inherit all the problems associated with claim 21.
Within claim 30, lines 15-17: Applicant claims, “the transition portion tapers generally radially outward to a larger diameter than the first diameter of the inflow end and then tapers toward the outflow end”; Examiner can not find support within the originally filed disclosure for the transition portion tapering (changing diameter) to the outflow end.  From the figures it appears the transition portion (24) tapers generally radially outward to a larger diameter than the first diameter of the upstream end (22) and then meets with the generally cylindrical downstream end (26, 28) (it should be noted this tapering is never discussed within the specifications, Examiner is relying solely on the figures).  Claim(s) 31-35, which depend from claim 30, inherit all the problems associated with claim 30.
Within claim 36, lines 14-16: Applicant claims, “the transition portion tapers generally radially outward to a larger diameter than the first diameter of the inflow end and then tapers toward the outflow end”; Examiner can not find support within the originally filed disclosure for the transition portion tapering (changing diameter) to the outflow end.  From the figures it appears the transition portion (24) tapers generally radially outward to a larger diameter than the first diameter of the upstream end (22) and then meets with the generally cylindrical downstream end (26, 28) (it should be noted this tapering is never discussed within the specifications, Examiner is relying solely on the figures).  Claim(s) 37-40, which depend from claim 36, inherit all the problems associated with claim 36.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 21, lines 12-14: Applicant claims, “the downstream end is configured to expand to a second diameter when the frame is in the expanded configuration that is less than the first diameter of the upstream end” (i.e. the downstream end is smaller than the upstream end); additionally, within claim 21, lines 17-21: Applicant claims, “the transition portion tapers generally radially outward to a larger diameter than the first diameter of the upstream end and then tapers generally downward toward the downstream end such that the transition portion has a larger maximum diameter than the first diameter of the upstream end” (i.e. the upstream end must be smaller than the transition portion for the transition portion to taper outwardly from the upstream end AND the transition portion to have a larger maximum diameter than the upstream end).  The two aforementioned claim clauses appear to conflict with each other; as such, it is unclear, and therefore indefinite, whether the upstream end is smaller than OR larger than the downstream end/ transition portion.  For the purposes of examination, Examiner is assuming the upstream end is smaller than the downstream end/ transition portion (which is more consistent with the drawings/ original specifications).  In which case “the downstream end is configured to expand to a second diameter when the frame is in the expanded configuration that is less than the first diameter of the upstream end” should be rewritten as --the downstream end is configured to expand to a second diameter when the frame is in the expanded configuration that is greater than 
Within claim 25, lines 1-2: Applicant claims, “each of the plurality of valve leaflets has a scalloped, upstream edge”; it is unclear, and therefore indefinite, if this is the same as or different from the fixed proximal edges of the valve leaflets (within claim 21, lines 24-25).
Within claim 30, lines 12-14: Applicant claims, “the outflow end is configured to expand to a second diameter when the frame is in the expanded configuration that is less than the first diameter of the inflow end” (i.e. the outflow end is smaller than the inflow end); additionally, within claim 30, lines 15-19: Applicant claims, “the transition portion tapers generally radially outward to a larger diameter than the first diameter of the inflow end and then tapers generally downward toward the outflow end such that the transition portion has a larger maximum diameter than the first diameter of the inflow end” (i.e. the inflow end must be smaller than the transition portion for the transition portion to taper outwardly from the inflow end AND the transition portion to have a larger maximum diameter than the outflow end).  The two aforementioned claim clauses appear to conflict with each other; as such, it is unclear, and therefore indefinite, whether the inflow end is smaller than OR larger than the outflow end/ transition portion.  For the purposes of examination, Examiner is assuming the inflow end is smaller than the outflow end/ transition portion (which is more consistent with the drawings/ original specifications).  Claim(s) 31-35, which depend from claim 30, inherit all the problems associated with claim 30.
Claim(s) 30, 35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: valve leaflets or other structure which makes up the valve portion of the replacement heart/ mitral valve. 
is less than the first diameter of the inflow end” (i.e. the outflow end is smaller than the inflow end); additionally, within claim 36, lines 14-19: Applicant claims, “the transition portion tapers generally radially outward to a larger diameter than the first diameter of the inflow end and then tapers toward the outflow end such that the transition portion has a larger maximum diameter than the first diameter of the inflow end” (i.e. the inflow end must be smaller than the transition portion for the transition portion to taper from the inflow end AND the transition portion to have a larger maximum diameter than the outflow end).  The two aforementioned claim clauses appear to conflict with each other; as such, it is unclear, and therefore indefinite, whether the inflow end is smaller than OR larger than the outflow end/ transition portion.  For the purposes of examination, Examiner is assuming the inflow end is smaller than the outflow end/ transition portion (which is more consistent with the drawings/ original specifications).  Claim(s) 37-40, which depend from claim 36, inherit all the problems associated with claim 36.
Within claim 39, lines 1-2: Applicant claims, “each of the plurality of valve leaflets has a scalloped, upstream edge”; it is unclear, and therefore indefinite, if this is the same as or different from the fixed proximal edges of the valve leaflets (within claim 36, lines 19-20).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21-22, 25-27, 30-37, 39-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schwammenthal et al. (US 2006/0149360 A1).

Schwammenthal et al. discloses a replacement heart valve, as can be seen in figs. 2-11, comprising:
a self-expanding frame (body 10 of self expanding nitinol material) configured to collapse radially to a collapsed configuration for delivery within a delivery device and to expand radially to an expanded configuration configured to engage a native valve annulus (aortic orifice) upon being released from the delivery device (paragraphs [0041, 0051, 0053]), the frame (body 10) comprising:
an upstream end (base section 2/ short throat section 12) comprising a plurality of upwardly-extending struts (struts aligned with the longitudinal axis of the device as seen in figs. 4-5, 7, 9-10) (paragraphs [0041, 0052]), the upstream end (base section 2/ short throat section 12) configured to expand to a first diameter (D1) when the frame (body 10) is in the expanded configuration (paragraph [0046]);
a downstream end (1/3 of diverging section 5/ 15 closer to the distal end DE/ the connection elements 41) comprising a plurality of downstream anchors (bracing elements 40) that extend upward toward the upstream end when the frame (body 10) is in the expanded configuration (paragraphs [0041, 0052, 0063]),
wherein the downstream end (1/3 of diverging section 5/ 15 closer to the distal end DE/ the connection elements 41) is configured to expand to a second diameter (D2) when the frame (body 10) is in the expanded configuration that is greater than the first diameter (D1) of the upstream end (base section 2/ short throat section 12) (paragraph [0046]); and
a transition portion (remaining 2/3 of diverging section 5/ 15 closer to the proximal end PE) positioned between the upstream end (base section 2/ short throat section 12) and the downstream end (1/3 of diverging section 5/ 15 closer to the distal end DE/ the connection elements 41) (paragraph [0042]),

a valve skirt (inner envelope/ liner 11) attached to the frame (body 10) and extending from the upstream end (base section 2/ short throat section 12) of frame (body 10) to the downstream end (1/3 of diverging section 5/ 15 closer to the distal end DE/ the connection elements 41) of the frame (body 10) (paragraph [0051]); and
a valve body (prosthetic valve 16) comprising a plurality of valve leaflets (three leaflets) (paragraph [0054]), wherein each of the valve leaflets extends between a fixed proximal edge (which is attached to the liner 11) and a free distal edge, the free distal edges of each of the valve leaflets configured to open together to allow flow in a first direction (during systole) from the upstream end (base section 2/ short throat section 12) of frame (body 10) to the downstream end (1/3 of diverging section 5/ 15 closer to the distal end DE/ the connection elements 41) of the frame (body 10)  and configured to alternatively close together to prevent flow in a second direction (during disystole) from the downstream end (1/3 of diverging section 5/ 15 closer to the distal end DE/ the connection elements 41) of the frame (body 10) to the upstream end (base section 2/ short throat section 12) of frame (body 10) (paragraph [0054]),
wherein the plurality of valve leaflets (3 leaflets) are attached to the valve skirt (inner envelope/ liner 11) (paragraph [0054]).

Wherein the replacement heart valve is a replacement mitral heart valve (the heart valve, as disclosed by Schwammenthal et al., is capable of being implanted within a mitral valve; Applicant has not claimed any structure which defines what makes the replacement heart valve a replacement mitral heart valve which precludes the heart valve, as disclosed by Schwammenthal et al., from being one).
With respect to claim 25:
Wherein each of the plurality of valve leaflets (3 leaflets) has a scalloped, upstream edge (the fixed edges attached to the liner are shown to be scalloped in figs. 4, 7, 9).
With respect to claim 26:
Wherein a downstream end of the valve body (prosthetic valve 16) is proximally spaced from (can be placed anywhere on the diverging section 15) the downstream end (1/3 of diverging section 5/ 15 closer to the distal end DE/ the connection elements 41) of the frame (body 10) when the frame (body 10) is in the expanded configuration (paragraph [0054]).
With respect to claim 27:
Wherein the valve skirt (line 11) is attached to the plurality of upwardly-extending struts (struts aligned with the longitudinal axis of the device as seen in figs. 4-5, 7, 9-10, or any struts within this section that extend at least partially aligned with the longitudinal axis of the device) of the upstream end (base section 2/ short throat section 12) of the frame (body 10) by a plurality of stitches (paragraphs [0052, 0058]).
With respect to claim 30:
Schwammenthal et al. discloses a replacement heart valve, as can be seen in figs. 2-11, comprising:
a expandable frame (body 10 of self expanding nitinol material) configured to collapse radially to a collapsed configuration for delivery within a delivery device and to expand radially to an 
an inflow end (base section 2/ short throat section 12) comprising a plurality of longitudinal struts (struts aligned with the longitudinal axis of the device as seen in figs. 4-5, 7, 9-10) (paragraphs [0041, 0052]), the inflow end (base section 2/ short throat section 12) configured to expand to a first diameter (D1) when the frame (body 10) is in the expanded configuration (paragraphs [0041, 0046, 0052]);
an outflow end (1/3 of diverging section 5/ 15 closer to the distal end DE/ the connection elements 41) comprising a plurality of anchors (bracing elements 40) that extend toward the inflow end (base section 2/ short throat section 12) when the frame (body 10) is in the expanded configuration (paragraphs [0041, 0052, 0063]), 
wherein the outflow end (1/3 of diverging section 5/ 15 closer to the distal end DE/ the connection elements 41) is configured to expand to a second diameter (D2) when the frame (body 10) is in the expanded configuration that is greater than the first diameter (D1) of the inflow end (base section 2/ short throat section 12) (paragraphs [0046-0047]); and 
a transition portion (remaining 2/3 of diverging section 5/ 15 closer to the proximal end PE) positioned between the inflow end (base section 2/ short throat section 12) and the outflow end (1/3 of diverging section 5/ 15 closer to the distal end DE/ the connection elements 41) (paragraphs [0042, 0046-0047]), 
wherein, when the frame (body 10) is in the expanded configuration, the transition portion (remaining 2/3 of diverging section 5/ 15 closer to the proximal end PE) tapers generally radially outward to a larger diameter than the first diameter (D1) of the inflow end (base section 2/ short throat section 12) and then tapers toward the outflow end (1/3 of diverging section 5/ 15 closer to the distal end DE/ the connection elements 41) such that 
a valve skirt (inner envelope/ liner 11) attached to the frame (body 10) and extending along at least a portion of a length of the frame (body 10) (paragraph [0051]).
With respect to claim 31:
Further comprising a valve body (prosthetic valve 16) comprising a plurality of valve leaflets (three leaflets) (paragraph [0054]).
With respect to claim 32:
Wherein each of the valve leaflets extends between a fixed proximal edge fixed proximal edge (which is attached to the liner 11) and a free distal edge (paragraph [0054]).
With respect to claim 33:
Wherein the free distal edges of each of the valve leaflets configured to open to allow flow in a first direction (during systole) from the inflow end (base section 2/ short throat section 12) of the frame to the outflow end (1/3 of diverging section 5/ 15 closer to the distal end DE/ the connection elements 41) of the frame (body 10) and configured to alternatively close to prevent flow in a second direction (during disystole)  from the outflow end (1/3 of diverging section 5/ 15 closer to the distal end DE/ the connection elements 41) of the frame (body 10) to the inflow end (base section 2/ short throat section 12) of the frame (body 10) (paragraph [0054]). 
With respect to claim 34:
Wherein the plurality of valve leaflets (3 leaflets) are attached to a valve skirt (liner 11) (paragraphs [0054, 0058]).
With respect to claim 35:
capable of being implanted within a mitral valve; Applicant has not claimed any structure which defines what makes the replacement heart valve a replacement mitral heart valve which precludes the heart valve, as disclosed by Schwammenthal et al., from being one).
With respect to claim 36:
Schwammenthal et al. discloses a replacement heart valve, as can be seen in figs. 2-11, comprising:
a self-expanding frame (body 10 of self expanding nitinol material) configured to collapse radially to a collapsed configuration for delivery within a delivery device and to expand radially to an expanded configuration upon being deployed from the delivery device (paragraphs [0041, 0051, 0053]), the frame (body 10) comprising:
an inflow end (base section 2/ short throat section 12) comprising a plurality of struts, the inflow end (base section 2/ short throat section 12) configured to expand to a first diameter (D1) when the frame (body 10) is in the expanded configuration (paragraphs [0041, 0046, 0052]);
an outflow end (1/3 of diverging section 5/ 15 closer to the distal end DE/ the connection elements 41) comprising a plurality of anchors (bracing elements 40) that extend toward the inflow end (base section 2/ short throat section 12) when the frame (body 10) is in the expanded configuration (paragraphs [0041, 0052, 0063]), 
wherein the outflow end (1/3 of diverging section 5/ 15 closer to the distal end DE/ the connection elements 41) is configured to expand to a second diameter (D2) when the frame (body 10) is in the expanded configuration that is greater than the first diameter (D1) of the inflow end (base section 2/ short throat section 12) (paragraphs [0046-0047]); and 

a valve body prosthetic valve 16) comprising a plurality of valve leaflets (three leaflets) (paragraph [0054]), wherein each of the valve leaflets extends between a fixed proximal edge (which is attached to the liner 11) and a free distal edge, the free distal edges of each of the valve leaflets configured to open to allow flow in a first direction (during systole) from the inflow end (base section 2/ short throat section 12) of the frame to the outflow end (1/3 of diverging section 5/ 15 closer to the distal end DE/ the connection elements 41) of the frame (body 10) and configured to alternatively close to prevent flow in a second direction (during disystole)  from the outflow end (1/3 of diverging section 5/ 15 closer to the distal end DE/ the connection elements 41) of the frame (body 10) to the inflow end (base section 2/ short throat section 12) of the frame (body 10) (paragraph [0054]). 
With respect to claim 37:
Wherein the plurality of valve leaflets (3 leaflets) are attached to a valve skirt (liner 11) that is attached to at least a portion of the frame (body 10) (paragraphs [0054, 0058]).
With respect to claim 39:

With respect to claim 40:
Wherein the replacement heart valve is a replacement mitral heart valve (the heart valve, as disclosed by Schwammenthal et al., is capable of being implanted within a mitral valve; Applicant has not claimed any structure which defines what makes the replacement heart valve a replacement mitral heart valve which precludes the heart valve, as disclosed by Schwammenthal et al., from being one). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwammenthal et al. (US 2006/0149360 A1) in view of Murray (US 2010/0256723 A1).
Schwammenthal et al. discloses the invention substantially as claimed, as discussed above.  However, Schwammenthal et al. does not disclose the frame (body 10) to include a plurality of connector eyelets configured to receive a tether.
Murray teaches a self expanding prosthetic valve (400), as can be seen in fig. 4, including eyelets (not shown) around the distal end (408) of the stent structure (402) to hold a tether (expansion restrictor device 420) (paragraph [0027]).  The tether (expansion restrictor device 420) maybe set to the desired final size of the stent structure (402) to prevention over expansion after deployment (paragraph [0027]).
.
Claim(s) 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwammenthal et al. (US 2006/0149360 A1) in view of McNamara et al. (US 2010/0249909 A1).
Schwammenthal et al. discloses the invention substantially as claimed, as discussed above.  However, Schwammenthal et al. does not the plurality of downstream anchors (bracing elements 40) comprises an enlarged tip.
McNamara et al. teaches a prosthetic (vent 100) positioned within the heart, as can be seen in figs. 1-7A, including flange segments (102, 103) with enlarged tips (rounded distal ends 115, 116) (paragraph [0183]).  The enlarged tips (rounded distal ends 115, 116) act to reduce stress concentration where they contact heart tissue (paragraphs [0183-0184]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the enlarged tips (rounded distal ends 115, 116), as taught by McNamara et al., on the end of the plurality of downstream anchors (bracing elements 40), as disclosed by Schwammenthal et al., in order to reduce stress concentration where they contact tissue, as taught by McNamara et al..
Claim(s) 28-29, 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwammenthal et al. (US 2006/0149360 A1) in view of Nguyen et al. (US 2006/0259136 A1).
Schwammenthal et al. discloses the invention substantially as claimed, as discussed above.  However, Schwammenthal et al. does not disclose each of the plurality of leaflets (three leaflets) to include two commissural tabs, one tab on opposing sides of each leaflet (three leaflets) at a downstream 
Nguyen et al. teaches a prosthetic heart valve (valve prosthesis 10), as can be seen in fig. 1, including: a frame (frame 12), a valve skirt (skirt), and a valve body comprising a plurality of leaflets (individual leaflets) (paragraph [0039]).  Each of the plurality of leaflets (leaflets 22), as can be seen in fig. 3, includes two commissural tabs (lateral tabs 30, 31), one tab on opposing sides of each leaflet at a downstream end of each leaflet (aligned with free edge 32) (paragraph [0050]), where the commissural tabs (lateral tabs 30, 31) are stitched (fastened, which can be by sutures) to the valve skirt (skirt 21) (paragraphs [0046, 0053, 0055]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the valve leaflet/ skirt attachment structure (including the sutured tabs), as taught by Nguyen et al., to attach the plurality of leaflets (three leaflets) to the valve skirt (inner envelope/ liner 11), as disclosed by Schwammenthal et al., as Schwammenthal et al. is silent as to how the plurality of leaflets (three leaflets) are sutured to the valve skirt (inner envelope/ liner 11) and the methodology/ structures (inclusion of tabs) used to attach/ suture the plurality of leaflets (individual leaflets) and the valve skirt (skirt), as taught by Nguyen et al., will result in the same final structure (leaflets attached to a skirt which will be attached to a frame as part of the prosthetic heart valve).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/               Examiner, Art Unit 3774